DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/22/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 9, 10, 15 and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee (Pub. No.: US 2020/0234653).
Consider claim 1, Lee discloses a data driving device that configures a communication circuit for receiving image data before receiving the image data (paragraph [0052], Fig. 1, the data driver 300 may stop the output of the first data voltage and output the second data voltage to the data lines DL1 to DLm), the data driving device comprising:
an identification circuit configured to receive a first pattern signal having a first frequency (paragraph [0051], first frequency data control signal) and a second pattern signal having a second frequency (paragraph [0051], second frequency data control signal) different from the first frequency and to distinguish the first pattern signal and the second pattern signal (paragraph [0051], first data voltage outputted in accordance with the first frequency data control signal and second data voltage outputted in accordance with the second frequency data); and
a controlling circuit configured to configure the communication circuit when the first pattern signal is received and to terminate the configuration of the communication circuit when the second pattern signal is received (paragraph [0076], data driver 300 stops the output of the first data voltage when the second frequency data control signal is inputted while outputting the first data voltage to the data lines DL1 to DLm in response to the first frequency data control signal).
Consider claims 9, 10, Lee discloses wherein the controlling circuit sets a communication frequency of the communication circuit as the first frequency when the first pattern signal is received and terminates the setting of the communication frequency when the second pattern signal is received (paragraph [0076], data driver 300 stops the output of the first data voltage when the second frequency data control signal is inputted while outputting the first data voltage to the data lines DL1 to DLm in response to the first frequency data control signal).
Consider claim 15, Lee discloses a display device (paragraph [0041], display device) comprising:
a data processing device configured to transmit an equalizer (EQ) training signal comprising a first pattern signal having a first frequency (paragraph [0051], first frequency data control signal) and a second pattern signal having a second frequency (paragraph [0051], second frequency data control signal) different from the first frequency (paragraph [0051], first data voltage outputted in accordance with the first frequency data control signal and second data voltage outputted in accordance with the second frequency data); and
a data driving device, comprising an equalizer, to receive the first pattern signal and the second pattern signal, to start a test for one configuration of the equalizer when the first pattern signal is identified, and to terminate the test for the one configuration of the equalizer when the second pattern signal is identified (paragraph [0076], data driver 300 stops the output of the first data voltage when the second frequency data control signal is inputted while outputting the first data voltage to the data lines DL1 to DLm in response to the first frequency data control signal).
Consider claim 18, Lee discloses wherein, when a final second pattern signal is identified, the data driving device terminates the test on the equalizer (paragraph [0076], data driver 300 stops the output of the first data voltage when the second frequency data control signal is inputted while outputting the first data voltage to the data lines DL1 to DLm in response to the first frequency data control signal).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Gao et al. (Pub. No.: US 2014/0093233).
Consider claim 6, Lee does not specifically disclose wherein the communication circuit performs a high-speed data communication according to a first protocol and a low-speed data communication according to a second protocol through a same communication line.
Gao discloses wherein the communication circuit performs a high-speed data communication according to a first protocol and a low-speed data communication according to a second protocol through a same communication line (paragraph [0065], sharing low-speed and high-speed operation on the same link).
Therefore, in order to provide for optical signaling, it would have been obvious to one having ordinary skill in the art, at the time of invention to have applied the same technique as suggested by Gao wherein the communication circuit performs a high-speed data communication according to a first protocol and a low-speed data communication according to a second protocol through a same communication line, see teaching found in Gao, paragraph [0065].
Consider claim 7, the combination of Lee and Gao discloses wherein the identification circuit operates in the high-speed data communication without operating in the low-speed data communication (Gao, paragraph [0028]).

Allowable Subject Matter
Claims 2-5, 8, 11, 16, 17, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 2, the prior art of record fails to disclose wherein the identification circuit further comprises a divider configured to generate a first division clock from the first pattern signal and a second division clock from the second pattern signal.
Regarding claim 8, the prior art of record fails to disclose a lock controlling circuit configured to generate a lock signal indicating a state of a clock for the high-speed data communication.
Regarding claim 11, the prior art of record fails to disclose when the second pattern signal is not received within a predetermined time, the controlling circuit enters a display mode for receiving the image data.
Regarding claim 16, the prior art of record fails to disclose the data processing device transmits the EQ training signal in a plurality of time sections.
Regarding claim 17, the prior art of record fails to disclose wherein the EQ training signal includes pseudo random binary sequence (PRBS) data.
Regarding claim 3-5, 19 and 20, the claims are objected to due to dependency on objected claims.

Claims 12-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 12, the prior art of record fails to disclose the first pattern signal indicates the start of the signal, and the second pattern signal indicates the end of the signal.
Regarding claims 13 and 14, the claims are allowed due to dependency on allowed claim 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD JOHNSON whose telephone number is (571)270-7685. The examiner can normally be reached Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on (571)272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GERALD JOHNSON/
Primary Examiner, Art Unit 2627